By the Court, Sebastian, J. The question whether the admission of 'the deed from the auditor of the Territory, was error in the circuit court is not necessarily presented by the record for adjudication. Nor is it, in the view which we entertain, necessary to decide how far the deed was competent to prove title to the premises in question. Whether the deed was properly admitted or not, is a mere question of practice as to the proper order of making proof of the facts. The deed and record of the proceedings in the suit'for confirmation, were virtually introduced together. The effect of the decree rendered in the previous suit did not depend upon the fact whether the deed was offered previously or subsequent to it. They were both before the court, and constituted a part of the plaintiff’s case, and the decree, if nof an absolute nullity, was sufficient evidence of plaintiff’s title as between the parties, or peisons claiming under them, as Evans did under Black. The cause rests entirely on the question whether the proceedings for confirmation of the title to the land in question were absolutely void or only reversible for error. If the decree of confirmation was a mere nullity, its invalidity can be shown collaterally in another action; if only reversible for error, it is binding as an adjudication of the rights of the parties to the subject in éontroversy between them until avoided or reversed by a court having appellate jurisdiction. The whole doctrine upon the eonclusiveness of judgments and decrees has been ably expounded by the Supreme Court of the United States in the case of Vorhies vs. Bank of the United States, 10 Peters Rep. 479, and has become too well settled to require discussion. It has been justly said that “the line which separates error in judgment from the usurpation of power is very definite, and is precisely that which denotes the cases where a judgment or decree is reversible by an appellate court, or may be declared a nullity collaterally, when it- is offered in evidence in an action concerning the matter adjudicated or purporting to have been so. In the one case, it is a record importing absolute verity, in the other, mere waste paper.” ^There can be no middle character assigned to judicial proceedings, which are irreversible for error. Such is their effect between the parties to the suit, and such are the immunities which the law affords to a plaintiff, who has obtained an erroneous judgment.” And again, in the same case the court say, “The errors of the court do not impair their validity; binding till reversed, any objection to their full effect must go to the authority under which they have been conducted.” In Tomlie vs. Thompson, the court further say, “The general and well settled rule of law in such cases is, that where the proceedings are collaterally drawn in question, and it appears on the face of them that the subject matter was within the jurisdiction of the court, they are voidable only. The errors and irregularities, if any exist, are to be corrected by some direct proceeding, either before the same court, to set them aside, or in an appellate court. If there is a total want of jurisdiction, the proceedings are void, and a mere nullity, and confer no right, and may be rejected when collaterally drawn in question.” Where a court has once jurisdiction over a subject matter and the parties, it has a right to decide every question that arises in the cause; and whether the decision be correct or not, its judgment, until reversed, is regarded as binding in every other court. Elliott vs. Piersall, 1 Peters 340. 2 Peters 169. The decisions of a court, therefore, of competent jurisdiction, must be regarded however erroneous, as the final and paramount test of the rights of the parties to them, unless reversed or annulled by some appropriate proceeding, either in that or an appellate court. These doctrines have become settled rules of property, and it would be of mischievous consequences to disturb them. If a person complains of the proceedings of a Gourt, he should take the proper steps, within the prescribed time to reverse them, and his .failure to do so is the highest evidence of his intention to acquiesce in them. It amounts absolutely to acquiescence. By the jurisprudence of almost every country, a time is limited within which a person must assert his rights in the tribunals of the country. Some sanctity and protection must be afforded by these means to the judgments and decrees of courts, as necessary to the protection of property, the quieting of possessions, and to constitute them indisputable muniments of title. Were the rule otherwise, it would be in vain that the law prescribed an act of limitation or a mode of reversing the proceedings of tribunals in the appropriate forums, if the parties should be permitted to controvert their validity whenever collaterally drawn in question in'any court. This would be enabling a court to do that indirectly which it could not do directly, and exercise appellate jurisdiction where none is conferred upon it. It is contended in this case, that the court has no jurisdiction of the subject matter of the suit, and that the proceedings wee to be regarded as coram non judice, because the case of title under Territorial auditor’s deeds was not embraced by the provisions of the Rev. Stat. page 746. ' The words of the act are, sale “made by the auditor of this State,” which, it is insisted, do not embrace deeds or sales made by the auditor of the Territory, and that this fact goes to the juris» diction of the court. The circuit court, at the date of this act, possessed “original jurisdiction of ail civil cases, which shall not be cognizable before justices of the peace.” The subject matter here is “the title to the land” in question or “in controversy,” and jurisdiction of titles to land, was, by the constitution, left in the circuit court, and whenever any contest arose as to titles to land, the circuit court necessarily obtained jurisdiction, and which has been defined by this court, in Toby et al. vs. Bower, 3 Arks. 361. “The. power to distribute justice by legal trial and determination of the controversy between the parties, and so concludes them as to the matter adjudicated and determined.” This jurisdiction could have been exercised in the ordinary forms, before the act which only prescribed a cumulative mode for the asserting such rights, and more effectually quieting such titles. The form of process adopted and subsequent proceedings in the cause are literally in compliance with the statute, and constructively operated as notice to all persons interested in the subject matter, and gave the court jurisdiction to bind their rights by its decree. The court, in deciding that the provisions of the statute, embraced the case of sales made by the auditor of the Territory, undoubtedly misconceived the law, and his proper remedy for redress was a resort to an appellate court to correct the error. The fact of sale by a State auditor, formed no ingredient in the question of jurisdiction, but affected only the manner of its exercise. It w'as a mere link in the chain of title — a part of the evidence constituting the plaintiff’s case, without which he was not entitled to a confirmation of title. Had there been no deed at-all, the decree would have been conclusive of the sufficiency of the evidence to warrant it. Voorhies vs. Bank U. S., previously cited, and here there was only an insufficient evidence of title, showing a misapplication of the remedy to the right to be asserted. The same result occurs in every case where a person misconceives the proper form of action. In such cases the judgment, though reversible, is not void, but only an improper exercise of jurisdiction, and as such we regard the proceeding in this case, The judgment of the court, being one of competent jurisdiction, though erroneous, has been acquiesced in by the parties to it. It is to be regarded therefore as a solemn adjudication of their rights, and a muniment of title, by which they are concluded. It is binding, not because it is right, but because the error has been acquiesced in. The judgment of the circuit court must therefore be affirmed.